DETAILED ACTION
Response to Amendment
Claims 28-30, 33-39, 41, 43-44, and 46 are amended. Claim 47 is newly added. The previous claim objections and 35 USC 112 rejections are overcome by Applicant’s amendments. 
Response to Arguments
The Examiner respectfully disagrees with Applicant’s argument on pages 11 and 12 under the heading Stake that “Stake fails to disclose the computing device statically analyzes the data collected from the plural, to generate, based on the statistically analyzed data, a reference value for determining whether individual ones of the plural robots are normal or abnormal among the plural robots” when combined with Min to teach the determination of “normal or abnormal” robot behavior, as necessitated by the claim amendments. 
It appears Applicant is reading limitations into the claim which are not actually recited. The BRI of the claims does not require the narrow reading of claim 27 requested by Applicant which requires analyzing all robots together as a whole to determine an abnormality or normal operation, based on a “reference value”, and individually determining the robot status. The “reference value” of the instant specification does not appear to be described in the narrow way that it is presented in the remarks, since it appears there are multiple reference values for multiple parts. Thus it would be impossible to give such a narrow reading as what the remarks imply, which is a single reference number for all robot data combined. 

The Examiner notes that the remarks on pages 12 and 13 under the heading Min are moot since the Min reference was not used to teach any of the argued limitations. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
  In Stake, the Examiner points to the abstract at “The remote location can use the transferred monitored data to benchmark different features and functions of the robots for a particular robot or against a robot that performs the same function or can benchmark one of the robots against a robot in another enterprise” which appears to be an equivalent concept to the instant claims of gathering multiple robot data, and comparing said data to generate an analysis used to predict or determine whether maintenance for any of the robots is required. Examiner further points to at least [0013,  0127-0131] some areas of which were previously noted as teaching benchmarking multiple like assets against one another to show average lifespans, which is equivalent 
Claim Objections
Claim 47 is objected to because of the following informalities:  
In claim 47 lines 9-10, there appears to be a typo at “between the mean the reference”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 27-46, are rejected under 35 U.S.C. 103 as being unpatentable over Stake et al. (US 2006/0206289) in view of Min (US 2014/0324070). 
Regarding claim 27, Stake teaches a robot monitoring method comprising: 
collecting, at a data center, data from each of remotely located robots over an external network, the data comprising at least a motion of the robot (at least [0036-0038] teaches monitoring and transferring operational data for robots to a remote location, see also at least [0070, 0071] which teaches transferring the data); 
analyzing, at the data center, the collected data to generate a reference value for statistically evaluating a performance of individual one of the robots in comparison with the medical robots as a population (see at least figure 22 [0100-0106, 0116, 0127, 0129, etc.] which teaches analyzing the data to allow comparison and benchmarking between different assets and optimizing operation and tracking/reporting the machine states); and 
detecting a sign of abnormality of one of the robots based on the reference value and the data collected from the individual one of the robots (the robotic system of Stake detects faults, errors, and failures, which are equivalent to abnormalities, see at least [0096, 0113, 0114, 0121, etc.]). 
However, Stake does not appear to explicitly disclose the type of robots are medical robots since the invention of Stake is drawn to industrial robots. Min teaches it 
Stake teaches using a benchmark value to determine if a robot will soon require maintenance or requires maintenance, however, Stake does not appear to explicitly disclose determining whether these conditions of the robots are “normal” or “abnormal” per se as recited in the amendments to the independent claims. Min teaches it is well known in the art to provide “normal” and “abnormal” signals related to multiple robots which alert the users of malfunctioning robots (see at least [0018, 0069, 0076-0078, etc.]). Therefore, from the teaching of Min, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to provide the robot of Stake with the ability to recognize “normal” and “abnormal” robot behavior similar to that of the teaching of Min in order to provide the additional notifications to the operator beyond that of maintenance requirements, e.g. potential breakage or failure issues.   
Regarding claim 28, the combination of Stake and Min teaches detecting an abnormality comprising determining a difference between the reference value and the data collected from the individual one of the medical robots, and determining if the difference exceeds a threshold (see in Stake for instance [0117-0119] which shows the determination of when a machine is ok and when the machine needs maintenance, and 
Regarding claim 29, the combination of Stake and Min teaches wherein a sign of abnormality is detected when the difference exceeds the threshold over a predetermined number of times (See at least [0076] of Min which teaches a separate power source can be used in the case of a problem to facilitate normal operation, thus, in this scenario, an additional abnormality, i.e. more than one, would be required to exceed the threshold. Therefore, from the teaching of Min, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to provide the robot of Stake with a requirement to have multiple issues before requiring maintenance in order to keep the robots online as much as possible. 
Regarding claim 30, the combination of Stake and Min teaches a sign of abnormality is detected when the difference exceeds the threshold over a predetermined period of time (see at least [0018, 0032, 0116]  which teaches an estimation of an optimized maintenance interval which is based on data monitoring and analysis of faults/errors over a period of time. See also at least [0070, 0089] of Min). 
Regarding claim 31, the combination of Stake and Min teaches the reference value is regularly updated based on newly collected data (updates via constant monitoring during operation and transfer of data based on affecting event, and the life survey/health checkup, see at least [0015, 0017, 0135]). 
Regarding claim 32, the combination of Stake and Min teaches remotely controlling the one of the medical robots having the sign of abnormality over the network (both robotic systems of Stake and Min operate remotely over a network). 
Regarding claim 33, the combination of Stake and Min teaches the data center collects the data of movable parts built in each of the medical robots (as noted above, Stake teaches collecting operational data of the robots for remote analysis in at least [0036, 0038, 0070, 0071]. See also at least [0017, 0061, 0063] of Min which teaches collecting abnormal signals and relaying them over the network). 
Regarding claim 34, the combination of Stake and Min teaches notifying the sign of abnormality of one of the medical robots to a terminal of the medical robot (in Stake, see at least [0079, 0096, 0109, 0115 etc.]). 
Regarding claim 35, the combination of Stake and Min teaches data collected from the medical robots includes a set of data regarding multiple types of movable parts built in the medical robots (Stake teaches values are taken for various types of robots with various end effector types during operation per at least [0078, 0130], see also at least [0062, 0064] of Min). 
Regarding claim 36, the combination of Stake and Min teaches the statistical value is generated for each types of movable parts built in each of the medical robots (Stake teaches values are taken for various types of robots with various end effector types, see at least [0078, 0130]). 
Regarding claim 37, the combination of Stake and Min teaches the medical robots includes first and second medical robots, the first medical robot is installed at a first facility, the second medical robot is installed at a second facility different from the first facility and the computer at the data center s is installed at a third facility different from the first facility and the second facility (Stake teaches controlling robots in various 
Regarding claim 38, the combination of Stake and Min the medical robot includes a master manipulator and a slave robot capable of surgically accessing to a patient, and the data collected from the medical robots includes a motion of the slave robot (as noted in the rejection to claim 27 above, the combination of Stake and Min teaches the master-slave robot setup via Min). 
Regarding claims 39-46, the claims comprise a similar scope to that of claims 27-38 and are thus rejected under the same rationale where applicable. 
Regarding claim 47, the combination of Stake and Min teaches using a reference value based on robot data to determine whether the robots are working properly, as set forth in the rejection to claim 27, however, the combination of Stake and Min does not appear to disclose analyzing the robots based on the exceeding of a threshold calculated based on a standard deviation between the mean of the data. Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving a mean or average, as shown by the calculations, algorithms, and data processing of the combination of Stake and Min for instance in [0118, 0130, 0131] of Stake. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.  Therefore, it would have been obvious for a person with ordinary skill in the art, at the time the invention was made, to have . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON HOLLOWAY whose telephone number is (571)270-5786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664
JASON R. HOLLOWAY
Primary Examiner
Art Unit 3664